COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Flamingo Permian Oil & Gas, LLC,             §              No. 08-18-00027-CV
  Flamingo Operating, LLC and Omar
  Minhaj,                                      §                 Appeal from the

                        Appellants,            §                83rd District Court

  v.                                           §             of Pecos County, Texas

  Star Exploration, LLC,                       §              (TC# P-7720-83-CV)

                        Appellee.              §

                                               §
                                             ORDER

       Pending before the Court is a motion to withdraw filed by Appellants’ counsel on appeal.

The motion is GRANTED. The Court has changed its records to reflect that Mr. Brandon Roy is

lead appellate counsel for the Appellants.

       IT IS SO ORDERED this 8th day of August, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.